Citation Nr: 1705451	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-33 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for frostbite of the lower extremities. 


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 







INTRODUCTION

The Veteran served on active military duty from April 1951 to April 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for frostbite of the lower extremities. 

The Veteran was scheduled for a Board hearing in November 2016.  However, he withdrew his hearing request in correspondence dated November 2016, prior to the hearing date. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide this claim.  

Where a medical opinion is necessary, the VA's duty to assist includes providing a medical examination and opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Because there was no examination and medical opinion obtained in this case, a remand is warranted to determine whether the Veteran's has residual of frostbite of the lower extremities that is related to his military service.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take the necessary steps to develop the Veteran's claim and obtain all pertinent medical records identified by the Veteran.  All efforts to obtain the Veteran's medical records, as well as any negative responses to the request, should be documented in the claims file. 

2. Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine whether he has residuals of frostbite of the lower extremities, and if he has such condition, its nature and etiology. 

The Veteran's claims file must be made available to the examiner for review in connection with the examination.  The examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed. 

Following the completion of the examination, the examiner should provide an opinion answering the following question:

Does the Veteran have a condition caused by frostbite?

If so, is the Veteran's condition (to include that previously diagnosed) at least as likely as not (50 percent or greater probability) etiologically related to his military service? 

The examiner's opinion must address the Veteran's lay statements, as well as his service treatment records and his post-service medical records.

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

3. After completion of the above, please readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

